                                           Case 5:20-cv-01285-LHK Document 11 Filed 03/25/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12    AYLALIYA ASSEFA BIRRU,                                 Case No. 20-CV-01285-LHK
Northern District of California
 United States District Court




                                  13                    Petitioner,                            ORDER REQUIRING RESPONDENTS
                                                                                               TO RESPOND TO PETITIONER’S
                                  14             v.                                            APPLICATION FOR TEMPORARY
                                                                                               RESTRAINING ORDER
                                  15    WILLIAM P. BARR, et al.,
                                                                                               Re: Dkt. No. 5
                                  16                    Respondents.

                                  17

                                  18           On February 20, 2020, Petitioner filed a petition for writ of habeas corpus in this Court

                                  19   under 28 U.S.C. § 2241 seeking declaratory and injunctive relief. ECF No. 1. On March 21,

                                  20   2020, Petitioner then filed a first amended petition for writ of habeas corpus. ECF No. 4. In the

                                  21   first amended petition for writ of habeas corpus, in addition to Petitioner’s previous arguments,

                                  22   Petitioner asserts that Petitioner “has a constitutional right to be release[d] due to the risks of

                                  23   COVID-19.” Id. at 25.

                                  24           On March 24, 2020, Petitioner filed an ex parte application for a temporary restraining

                                  25   order and order to show cause why a preliminary injunction should not issue (“TRO

                                  26   Application”). ECF No. 5 (“TRO Appl.”). The first amended petition for writ of habeas corpus

                                  27
                                                                                           1
                                  28   Case No. 20-CV-01285-LHK
                                       ORDER REQUIRING RESPONDENTS TO RESPOND TO PETITIONER’S APPLICATION FOR TEMPORARY
                                       RESTRAINING ORDER
                                           Case 5:20-cv-01285-LHK Document 11 Filed 03/25/20 Page 2 of 2




                                   1   and TRO Application stem in part from Petitioner’s continued detention in the custody of

                                   2   Immigration and Customs Enforcement in Yuba County Jail, and Petitioner’s fear of contraction

                                   3   of COVID-19 while in custody. See ECF No. 4; TRO Appl.

                                   4          Federal Rule of Civil Procedure 65(b) provides that a court may issue a temporary

                                   5   restraining order without notice to the adverse party in limited circumstances where “specific facts

                                   6   in an affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

                                   7   damage will result to the movant before the adverse party can be heard in opposition.” Fed. R.

                                   8   Civ. P. 65(b)(1)(A) (emphasis added).

                                   9          Petitioner’s TRO Application includes three signed declarations under penalty of perjury.

                                  10   ECF No. 5-1 Ex. 1 (“Kavanagh Decl.”); Ex. 2 (“Stanley Decl.”); and Ex. 3 (“Zein Decl.”).1 The

                                  11   declarations concern the layout of the Yuba County Jail, Kavanaugh Decl.; practices that could

                                  12   make it difficult to prevent the spread of infection at the Yuba County Jail, Stanley Decl.; and the
Northern District of California
 United States District Court




                                  13   fact that exposure to trauma may lead to a decreased immune response, Zein Decl. These

                                  14   declarations do not “clearly show that immediate and irreparable injury, loss, or damage will result

                                  15   to” Petitioner if Respondents are heard in opposition. Fed. R. Civ. P. 65(b)(1)(A).

                                  16          The Court hereby ORDERS Respondents to respond to Petitioner’s TRO Application by

                                  17   April 1, 2020. Petitioner may reply to Respondents’ response by April 8, 2020.

                                  18   IT IS SO ORDERED.

                                  19

                                  20   Dated: March 25, 2020

                                  21                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                       1
                                        Petitioner’s application also includes a fourth declaration that describes Petitioner’s efforts to
                                       give notice of the instant motion to Respondents. ECF No. 5-1 Ex. 4 (“Cooper Decl.”); Fed. R.
                                  27   Civ. P. 65(b)(1)(B) (setting forth requirement).
                                                                                         2
                                  28   Case No. 20-CV-01285-LHK
                                       ORDER REQUIRING RESPONDENTS TO RESPOND TO PETITIONER’S APPLICATION FOR TEMPORARY
                                       RESTRAINING ORDER
